“[W]here parents enter into an agreement concerning custody, it will not be set aside unless there is a sufficient change in circumstances since the time of the stipulation and unless the modification of the custody agreement is in the best interests of the child” (Matter of Lopez v Infante, 55 AD3d 837, 837-838 [2008]). The Family Court’s determination to deny, after a hearing, the father’s petition for a change of custody of the parties’ children is supported by a sound and substantial basis in the record (see Matter of Marriott v Hernandez, 55 AD3d 613, 613-614 [2008]; Matter of Moorehead v Moorehead, 197 AD2d 517, 519 [1993]). Accordingly, there is no basis to disturb the Family Court’s determination. Rivera, J.P., Miller, Leventhal and Chambers, JJ., concur.